Citation Nr: 0740812	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  03-27 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to service connection for a headache 
disorder.

5.  Entitlement to service connection for epididymitis with 
atrophy of the left testicle.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of May 2000 and 
September 2000 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  The 
veteran's file has since been transferred to the RO in 
Detroit, Michigan.

The Board notes that service connection for tinnitus was 
granted in a July 2003 rating decision.  Thus, that issue is 
not before the Board at this time.

The issues of service connection for an acquired psychiatric 
disorder, a headache condition, and epididymitis with atrophy 
of the left testicle are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have right ear hearing loss.

2.  Left ear hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  



CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

2.  Left ear hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for bilateral hearing loss.  The Board 
notes that the veteran's original claim was received in 
December 1999.  In April 2000, prior to its adjudication of 
this claim, the RO provided notice to the claimant regarding 
the VA's duty to notify and to assist.  Specifically, the RO 
notified the claimant of information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The veteran was also 
advised to notify VA of any information or evidence he wished 
VA to retrieve for him.  Thus, the Board finds that the 
content and timing of the April 2000 notice comports with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
The VA examination report is thorough and the examination in 
this case is adequate upon which to base a decision.  The 
records satisfy 38 C.F.R. § 3.326.  

The Board acknowledges that the veteran's service medical 
records are unavailable.  With the exception of the veteran's 
discharge history and examination, the National Personnel 
Records Center was unable to locate the records in question.  
However, following several attempts to locate the veteran's 
records, including a June 2004 Board remand, the RO confirmed 
the receipt of a March 16, 2005 VA Form 3101 reporting that 
the veteran served on active duty from June 1968 through June 
1970, and that there was no evidence of active duty for 
training thereafter.

Unfortunately, the veteran's Social Security Administration 
(SSA) records, pertaining to his claim for Supplemental 
Security income, are also unavailable.  
 
When a veteran's service records are unavailable, VA's duty 
to assist, the duty to provide reasons and bases for its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule, are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's 
analysis of the veteran's claim has been undertaken with this 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection.  
Rather, this duty increases the Board's obligation to 
evaluate and discuss all of the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


II. Law

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  


III. Analysis

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

In addition, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Although the majority of the veteran's service medical 
records were unobtainable, his May 1970 separation 
examination was associated with his claims file.  At that 
time, the veteran noted that he had never had hearing loss.  
The examiner noted that his hearing was "Normal."  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0

0
LEFT
10
0
0

0

The veteran was afforded a VA audiological examination in 
June 2003.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
25
LEFT
25
15
20
25
30

Average hearing loss was 16 dB in the right ear and 23 dB in 
the left.  The veteran's speech recognition (CNC) score was 
100 percent in the right ear and 92 percent in the left.  
Because the threshold did not reach 40 dB in any frequency, 
auditory thresholds were not above 25 dB for at least three 
frequencies in either ear, and because the CNC test was 100% 
in the right ear, the veteran's right ear is not considered a 
disability under 38 C.F.R. § 3.385.  However, the veteran's 
left ear hearing loss meets the criteria for a disability due 
to the CNC score of 92%.  38 C.F.R. § 3.385.

The examiner noted that the etiology of the veteran's left 
ear hearing loss was unknown.





In August 2004, the veteran was afforded an additional VA 
examination.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
30
LEFT
35
20
20
10
15

Average hearing loss was 20 dB in the right ear and 16 dB in 
the left.  The veteran's speech recognition (CNC) score was 
96 percent in the right ear and 100 percent in the left.  
Although the audiological test results do not indicate a 
disability for either ear under 38 C.F.R. § 3.385, the 
examiner diagnosed the veteran with mild high-frequency 
sensorineural hearing loss in the right ear.  As for the 
left, the examiner noted that the veteran's left ear was 
essentially within normal limits, with mild sensorineural 
hearing loss at 500 Hz.  

Ultimately, the examiner opined that because the veteran's 
May 1970 separation examination indicated normal hearing, 
bilaterally, it was not likely that the veteran's hearing 
loss was due to military noise exposure.  Although the 
examiner stated that the veteran's tinnitus was at least as 
likely as not related to service, it was noted that at least 
10 percent of people with tinnitus have normal hearing, which 
may have been possible for the veteran at discharge.

While the Board notes that the veteran's left ear hearing 
loss met the criteria for a disability under  38 C.F.R. § 
3.385 at the time of the June 2003 VA examination, there is 
no evidence within the veteran's file linking hearing loss to 
his period of active service.   His hearing was normal upon 
separation in May 1970, and he has not submitted any evidence 
to demonstrate an etiological nexus linking his left ear 
hearing loss to his period of active duty.


VA regulations do not require that service connection be 
established by service medical records.  Instead, service 
connection may be established by cognizable evidence from 
other medical and lay sources.  Smith v. Derwinski, 2 Vet. 
App. 147, 148 (1992).  The Court has further held that the 
"duty to assist" the appellant includes advising him that, 
even though service records were not available, alternate 
proof to support the claim will be considered.  Layno v. 
Brown, 6 Vet. App. 465, 469(1994).  In this case, the veteran 
was provided ample opportunity to submit additional evidence 
in support of his claim, however no additional evidence was 
submitted.  In fact, a letter dated April 2000 informed the 
veteran that his records were unavailable, and he was asked 
to provide any evidence in his possession.  However, the 
veteran has not provided any information to show that hearing 
loss was present during service, within one year of service, 
and continuously thereafter.

Although the veteran contends that his left ear hearing loss 
was incurred during his period of service, the veteran is not 
competent to make this medical assessment.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Further, the 
clinical findings do not support his contention.  The veteran 
can attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
See Espiritu.
 
In sum, there is nothing to support the veteran's claim other 
than his report that he his hearing loss was the result of 
his military service.  The competent evidence does not 
establish that any hearing disability or disease began in 
service.  There is no continuity of symptomatology following 
service.  There is no record of any continuous symptoms from 
his separation from service onward.  In fact, there is no 
record of any complaints, findings, treatment, or diagnosis 
of any hearing disability until 2003 and those treatment 
records are silent for any connection to service.  The Board 
observes that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim, which weighs 
against the claim.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. 
Cir. 2000) (In determining whether a pre-existing condition 
was aggravated by military service, evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service).  
Further, there is no persuasive competent evidence relating 
the veteran's current left ear hearing disorder to the 
veteran's military service

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against a finding of service connection for his left ear 
hearing disorder.  There is no probative medical evidence 
that the veteran's hearing disorder had its onset during, or 
is otherwise related to, his service.  In reaching this 
conclusion, the Board acknowledges that the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in this case and 
service connection is not warranted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for left ear hearing loss 
is denied.


REMAND

The veteran was afforded a VA examination in June 2003.  
According to the examiner, the veteran suffered from tension 
headaches, by history.  Also noted was left epididymitis in 
1968, treated and resolved.  Residual swelling and pain of 
the left epididymitis was reported, and an ultrasound 
revealed multiple left epidymal cysts and left varitocell.  
Although it was noted that this condition had its onset in 
1968, in which the veteran spent part of the year in active 
service, the examiner failed to provide an opinion as to its 
etiology.  The examiner also neglected to provide an opinion 
as to the nature and extent of his headache condition or 
whether his headaches were at least as likely as not related 
to his period of active service.  

The Board also notes that, although an April 2002 depression 
screen was negative, VA has a heightened duty to assist in 
those cases where the veteran's service medical records are 
unavailable for review.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the United States Court 
of Appeals for Veterans Claims (Court) noted that the third 
prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410 
(2006).

In light of the aforementioned evidence, the Board finds that 
the veteran should be afforded VA opinions in regard to his 
headache disorder and epididymitis with atrophy of the left 
testicle.  With respect to an acquired psychiatric disorder, 
the veteran should be provided a through VA examination.  In 
each case, the examiner should indicate a review of the 
entire claims file.  The examiner should confirm the exact 
nature and diagnosis of any current disability.  The examiner 
should opine as to whether it is at least as likely as not 
that any current disability is related to the veteran's 
period of active duty.  Further, the examiner must provide a 
detailed rationale for his opinion.  If an medical opinion 
based upon a review of the evidence is not possible, then the 
veteran should be afforded an additional VA examination to 
determine the nature, extent, and etiology of any current 
impairment on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Provide a VA medical opinion, based 
on a review of all evidence of record, 
for each remanded issue.  In every case, 
the claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  If a VA 
examiner is unable to provide an opinion 
based upon the claims file alone, 
schedule the veteran for a VA examination 
to determine the nature and etiology of 
any current disability.  Regarding an 
acquired psychiatric condition, a 
complete VA examination is required.  For 
each issue, a rationale for any opinion 
expressed should be provided.  The 
examiner should also respond to the 
following:

Is it at least as likely as not that the 
veteran has a current disability that is 
etiologically related to his military 
service?

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


